IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-11-00406-CV

                        IN RE WILLIAM VANADOR, JR.


                                 Original Proceeding



                           MEMORANDUM OPINION


       The petition and first supplemental petition for writ of mandamus are denied,

and this Court’s October 21, 2011 stay order is lifted.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed November 2, 2011
[OT06]